IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-69,661-02


YOLANDA SALDIVAR, Relator

v.

NUECES COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 95-CR-1787-F IN THE 214TH JUDICIAL DISTRICT COURT
FROM NUECES COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, she contends that she filed an application for a writ of habeas corpus
in the 214th Judicial District Court of Nueces County on September 26, 2000 and it has never been
forwarded to this Court.  
	Applicant was originally indicted in Nueces County, but the case was then transferred to
Harris County for trial.  This Court held this mandamus in abeyance and ordered Nueces County to
respond to Relator's claims.  The time line for this case has now been established, and we find that
Relator is not entitled to mandamus relief.
	This case was transferred to Harris County for trial on August 18, 1995.  Applicant was
convicted in Harris County cause number 704424 on October 26, 1995.  The case was not 
transferred back to Nueces County until November 21, 2000, when Harris County agreed to transfer
the case back to Nueces County.
	Relator alleges that she filed her application for writ of habeas corpus in Nueces County in
September 2000.  If true, then the filing would have been in the wrong county at that time.  Relator
was convicted in Harris County and therefore needed to file the application with that district clerk's
office.  Tex. Code Crim. Pro. Art. 11.07 §3(b).  Relator does not allege that she ever filed the
application in Harris County, nor does she allege that she filed the application in Nueces County after
the case had been transferred back from Harris County.
	Relator has not shown that she ever properly filed a post-conviction application for writ of
habeas corpus in the county of conviction.  Therefore this application for leave to file is denied.


Filed: June 10, 2009
Do not publish